
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.13


FOURTH AMENDMENT


        THIS FOURTH AMENDMENT ("Amendment"), dated as of November 5, 2003 (the
"Amendment Date"), is made between (i) INTRADO INC., INTRADO COMMUNICATIONS INC.
and INTRADO COMMUNICATIONS OF VIRGINIA INC. (individually and collectively,
"Borrower"); and (ii) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware
corporation ("Lender");

W I T N E S S E T H:

        WHEREAS, pursuant to a certain Loan and Security Agreement, dated as of
July 31, 2001, made between Borrower and Lender (hereinafter, as amended to
date, called the "Loan Agreement"), Lender agreed to extend credit to Borrower
in accordance with, and subject to, the terms and conditions therein contained;
and

        WHEREAS, Borrower has requested that Lender (a) extend the Stated Expiry
Date for the Revolving Credit Loan (such terms and all other capitalized terms
used in this recital and not defined herein shall have the meanings assigned to
them in the Loan Agreement) from July 31, 2004 to December 31, 2006, (b) modify
the "Borrowing Availability" definition to provide that Borrowing Availability
will be limited by Adjusted EBITDA rather than by the Borrowing Base and
(c) provide a "LIBOR Rate" option with respect to the Revolving Credit Loan; and

        WHEREAS, subject to the terms and conditions hereof, Lender is willing
to make such accommodations to Borrower;

        NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
covenants and conditions herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, Borrower and Lender agree to amend the Loan Agreement as follows:

        1.    Incorporation of Definitions.    Capitalized terms used
hereinbelow, but not expressly redefined hereinbelow, shall have the meanings
given to such terms in the Loan Agreement, as amended hereby.

        2.    Amendment to Section 1.1 of the Loan Agreement.    Section 1.1 of
the Loan Agreement is hereby amended by deleting subsection (c) thereof in its
entirety and substituting in lieu thereof the following revised subsection (c):

        (c)   Borrower's Agent shall provide to Lender concurrently with each
Notice of Revolving Credit Advance a certification by the chief executive
officer or chief financial officer of Borrower's Agent that, after giving effect
to the requested Revolving Credit Advance, the aggregate amount of all
outstanding Revolving Credit Advances and Letter of Credit Obligations will not
exceed Borrowing Availability and showing in reasonable detail the calculations
used in making such determination.

        3.    Amendment to Section 1.2 of the Loan Agreement.    Section 1.2 of
the Loan Agreement is hereby amended by inserting the following parenthetical
before the period at the end of subsection (a) thereof:

(including, without limitation, any application LIBOR funding breakage costs in
accordance with Section 1.5(f))

        4.    Amendments to Section 1.5 of the Loan Agreement.    

        (a)   Section 1.5 of the Loan Agreement is hereby amended by deleting
the first sentence of subsection (a) thereof and substituting in lieu thereof
the following sentence:

Borrower shall pay interest to Lender on the aggregate outstanding Revolving
Credit Advances at a floating rate equal to the Index Rate plus one and one-half
percent (1.5%) per annum or, at the election of Borrower's Agent pursuant to
Section 1.5(e) below, at a fixed

--------------------------------------------------------------------------------

rate for the applicable LIBOR Period equal to the applicable LIBOR Rate plus
three and three-fourths percent (3.75%) per annum (each of such rates, as
applicable, the "Revolving Credit Rate").

        (b)   Section 1.5 of the Loan Agreement is hereby further amended by
deleting the first sentence of subsection (b) thereof and substituting in lieu
thereof the following sentences:

Interest shall be payable (i) as to any outstanding Revolving Credit Advance
which is an Index Rate Loan, (A) in arrears for the preceding calendar month on
the first day of each calendar month, (B) on the Commitment Termination Date,
and (C) if any interest accrues or remains payable after the Commitment
Termination Date, upon demand by Lender and (ii) as to any outstanding Revolving
Credit Advance which is a LIBOR Loan, (A) in arrears for the applicable LIBOR
Period, on the last day of the applicable LIBOR Period, (B) on the Commitment
Termination Date and (C) if any interest accrues or remains payable after the
Commitment Termination Date, upon demand by Lender.

        (c)   Section 1.5 of the Loan Agreement is hereby further amended by
deleting subsection (c) thereof in its entirety and substituting in lieu thereof
the following revised subsection (c).

(c) Effective upon the occurrence of any Event of Default and for so long as any
Event of Default shall be continuing, the applicable Revolving Credit Rate, the
Letter of Credit Fee, the Term Loan Rate and the applicable Second Term Loan
Rate shall automatically be increased by two percentage points (2%) per annum
(such increased rate, the "Default Rate"), and all outstanding Obligations,
including unpaid interest and Letter of Credit Fees, shall continue to accrue
interest from the date of such Event of Default at the Default Rate applicable
to such Obligations.

        (d)   Section 1.5 of the Loan Agreement is hereby further amended by
deleting subsections (e) and (f) thereof in their entireties and substituting in
lieu thereof the following revised subsections (c) and (f):

(e) Subject to the conditions precedent set forth in clauses (a), (b) and (c) of
Section 2.2, Borrower's Agent shall have the option to (i) request that any
Revolving Credit Advance or Advances and/or all or any portion of the Second
Term Loan be made as a LIBOR Loan, (ii) convert at any time any Revolving Credit
Advance or Advances and/or all or any part of outstanding Second Term Loan from
Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an Index Rate
Loan, subject to payment of LIBOR breakage costs in accordance with subsection
1.5(f) if such conversion is made prior to the expiration of the LIBOR Period
applicable thereto, or (iv) continue any Revolving Credit Advance or Advances
and/or all or any portion of the Second Term Loan as a LIBOR Loan upon the
expiration of the applicable LIBOR Period, and the succeeding LIBOR Period of
that continued Loan shall commence on the first day after the last day of the
LIBOR Period of the Loan to be continued. Any Revolving Credit Advance or
Revolving Credit Advances having the same proposed LIBOR Period to be made or
continued as, or converted into, a LIBOR Loan must be in a minimum amount of
$1,000,000 and integral multiples of $500,000 in excess of such amount. Any Loan
or group of Loans under the Second Term Loan having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
such amount. Any such election must be made by 12:00 noon (New York time) on the
3rd Business Day prior to (1) the date of the funding of any LIBOR Loan, (2) the
end of each LIBOR Period with respect to any LIBOR Loans to be continued as
such, or (3) the date on which Borrower's Agent wishes to convert any Index Rate
Loan to a LIBOR Loan for a LIBOR Period designated by Borrower's Agent in such
election. If no election is received with respect to a LIBOR Loan by 12:00 noon
(New York time) on the 3rd Business Day prior to the end

2

--------------------------------------------------------------------------------

of the LIBOR Period with respect thereto (or if a Default has occurred and is
continuing or if the additional conditions precedent set forth in clauses (a),
(b) and (c) of Section 2.2 shall not have been satisfied), that LIBOR Loan shall
be converted to an Index Rate Loan at the end of its LIBOR Period. Borrower's
Agent must make such election by notice to Lender in writing, by telecopy or
overnight courier. In the case of any conversion or continuation, such election
must be made pursuant to a notice of conversion/continuation in form and
substance satisfactory to Lender.

(f) To induce Lender to provide the LIBOR Rate option with respect to the
Revolving Credit Advances and the Second Term Loan on the terms provided herein,
if (i) any LIBOR Loans are repaid in whole or in part prior to the last day of
any applicable LIBOR Period (whether that repayment is made pursuant to any
provision of this Agreement or any other Loan Document or occurs as a result of
acceleration, by operation of law or otherwise); (ii) Borrower shall default in
payment when due of the principal amount of or interest on any LIBOR Loan;
(iii) Borrower shall refuse to accept any borrowing of or shall request a
termination of, any borrowing of, conversion into or continuation of, LIBOR
Loans after Borrower's Agent has given notice requesting the same in accordance
herewith; or (iv) Borrower shall fail to make any prepayment of a LIBOR Loan
after Borrower's Agent has given a notice thereof in accordance herewith, then
Borrower shall indemnify and hold harmless Lender from and against all losses,
costs and expenses resulting from or arising from any of the foregoing. Such
indemnification shall include any loss (including loss of margin) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate deposits from which such funds were obtained. For the purpose of
calculating amounts payable to Lender under this subsection, Lender shall be
deemed to have actually funded the relevant LIBOR Loan through the purchase of a
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
that LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided that Lender may fund each of its LIBOR Loans in any manner it sees fit,
and the foregoing assumption shall be utilized only for the calculation of
amounts payable under this subsection. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder. As promptly as practicable under the circumstances, Lender
shall provide Borrower's Agent with its written calculation of all amounts
payable pursuant to this Section 1.5(f), and such calculation shall be binding
on the parties hereto unless Borrower's Agent shall object in writing within ten
(10) Business Days of receipt thereof, specifying the basis for such objection
in detail.

        5.    Amendment to Section 1.11 of the Loan Agreement.    Section 1.11
of the Loan Agreement is hereby deleted in its entirety and the following
revised Section 1.11 is hereby substituted in lieu thereof:

1.11    Borrowing Availability; Reserves.    The Borrowing Availability shall be
determined by Lender based on the most recent certificate with respect thereto
delivered to Lender in accordance with Section 1.1 and such other information
available to Lender. Without limiting any other rights and remedies of Lender
hereunder or under the other Loan Documents, the Revolving Credit Loan shall be
subject to Lender's continuing right to withhold from Borrowing Availability
reserves, and to increase and decrease such reserves from time to time, if and
to the extent that in Lender's good faith credit judgment such reserves are
necessary, including to protect Lender's interest in the Collateral or to
protect Lender against possible diminution of the value of any Collateral or
possible non-payment of any of the Obligations or for any Taxes or in respect of
any state of facts which could constitute a Default. Lender shall give Borrower
at least ten (10) days prior written notice of the imposition of any such
reserves

3

--------------------------------------------------------------------------------

(unless a Default then exists), stating with particularity the basis therefor;
e.g., a collateral audit, and the facts and circumstances giving rise thereto.

        6.    Amendments to Section 2.2 of the Loan Agreement.    

(a) Section 2.2 of the Loan Agreement is hereby amended by inserting after the
parenthetical in the introduction thereof (which reads "(including the initial
Loans)") the words "or to convert or continue any Revolving Credit Advance or
all or any portion of the Second Term Loan as a LIBOR Loan" (in lieu of the
insertion thereto previously made pursuant to the Third Amendment).

(b) Section 2.2 of the Loan Agreement is hereby further amended by inserting
after the word "Loan" in the first line of the last paragraph thereof (in lieu
of the insertion thereto previously made pursuant to the Third Amendment) the
words "or the conversion or continuation of any Revolving Credit Advance or
Advances or all or any portion of the Second Term Loan into, or as, a LIBOR
Loan, as the case may be".

        7.    Amendment to Section 3.19 of the Loan Agreement.    Section 3.19
of the Loan Agreement is hereby amended by deleting the first sentence thereof.

        8.    Amendment to Section 4.1 of the Loan Agreement.    Section 4.1 of
the Loan Agreement is hereby amended by deleting clause (a) thereof.

        9.    Amendments to Defined Terms.    The definitions of "Borrowing
Availability", "Index Rate Loan" "LIBOR Periods" "Loan" and "Stated Expiry Date"
set forth in Schedule A to the Loan Agreement are hereby deleted in their
entireties and the following revised definitions are hereby substituted in lieu
thereof:

"Borrowing Availability" shall mean at any time, the lesser of (i) the Maximum
Amount or (ii) an amount equal to two times Adjusted EBITDA (as defined in
Schedule G) determined on a trailing twelve (12) months basis for the most
recently ended Fiscal Month of Borrower for which Financial Statements and a
compliance certificate have been delivered to Lender pursuant to Section 4.1(b),
in each case, less such reserves as may be established by Lender from time to
time in its good faith discretion, as more particularly described in
Section 1.11.

"Index Rate Loan" means any Revolving Credit Advance and/or the Second Term Loan
or portion thereof, in each case bearing interest by reference to the Index
Rate.

"LIBOR Loan" means any Revolving Credit Advance and/or the Second Term Loan or
any portion thereof, in each case bearing interest by reference to the LIBOR
Rate.

"LIBOR Period" means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower's Agent pursuant to the Agreement and
ending one, two or three months thereafter, as selected by Borrower's Agent's
irrevocable notice to Lender as set forth in Section 1.5(e); provided, that the
foregoing provision relating to LIBOR Periods is subject to the following:

(a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;

(b) any LIBOR Period that would otherwise extend beyond the Commitment
Termination Date or the maturity date of the Second Term Loan, as applicable,
shall end two (2) LIBOR Business Days prior to such date;

4

--------------------------------------------------------------------------------




(c) any LIBOR Period that begins on the last LIBOR Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such LIBOR Period) shall end on the last LIBOR
Business Day of a calendar month;

(d) Borrower's Agent shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and

(e) Borrower's Agent shall select LIBOR Periods so that there shall be no more
than five (5) separate LIBOR Loans in existence at any one time.

"Loans" shall mean, collectively, (a) the Revolving Credit Loan (or, as the
context shall require, any Index Rate Loan or LIBOR Loan made thereunder),
including the Letter of Credit Obligations, (b) the Term Loan and (c) the Second
Term Loan, or, as the context shall require, any Index Rate Loan or LIBOR Loan
made thereunder. "Loan" shall mean any of such loans, as the context shall
require.

"Stated Expiry Date" shall mean December 31, 2006.

(b) The definitions of "Borrowing Base", "Borrowing Base Certificate" and
"Eligible Accounts" set forth in Schedule A to the Loan Agreement are hereby
deleted.

        10.    Amendment to Schedule E of the Loan Agreement.    Schedule E of
the Loan Agreement is hereby amended by changing the words and figure
"one-fourth of one percent (1/4%)" set forth in Section 1 to "one-half of one
percent (1/2%)".

        11.    Amendments to Exhibits to the Loan Agreement.    Exhibit A to the
Loan Agreement (Form of Notice of Revolving Credit Advance) is hereby deleted
and Exhibit A attached hereto is hereby substituted in lieu thereof. Exhibit B
to the Loan Agreement (Form of Borrowing Base Certificate) is hereby deleted.

        12.    Conditions Precedent.    The amendments set forth herein shall
not become effective unless and until (a) Borrower shall have delivered to
Lender resolutions of its board of directors, certified by the Secretary or an
assistant Secretary of Borrower to be true, correct and complete authorizing
Borrower's execution and delivery of, and performance under, this Amendment and
(b) Borrower shall have paid to Lender a closing fee in the amount of One
Hundred Thousand Dollars ($100,000), which fee shall be fully-earned upon
payment.

        13.    Effect of Amendment.    This Amendment shall become effective as
of the date of satisfaction of the conditions precedent set forth in Section 12
hereof. Except as set forth expressly herein, all terms of the Loan Agreement,
as amended hereby, and the Loan Documents, shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of Borrower to Lender. To the extent any terms and conditions in any
of the Loan Documents shall contradict or be in conflict with any terms or
conditions of the Loan Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified and amended accordingly to
reflect the terms and conditions of the Loan Agreement as modified and amended
hereby. In any event, this Amendment and the documents executed in connection
therewith shall not, individually or collectively, constitute in any way a
novation.

        14.    Inducement Representations.    To induce Lender to enter into
this Amendment, Borrower hereby (a) restates and renews each and every
representation and warranty heretofore made by it under, or in connection with
the execution and delivery of, the Loan Agreement; (b) restates, ratifies and
reaffirms each and every term and condition set forth in the Loan Agreement, as
amended hereby, and in the Loan Documents, effective as of the date hereof;
(c) certifies that, as of the date hereof, after giving effect hereto, no Event
of Default or Default exists; (d) acknowledges and agrees that, as of the date
hereof, there exists no right of offset, defense, counterclaim or objection in
its favor as against Lender with respect to the payment or performance of its
Obligations; (e) acknowledges and

5

--------------------------------------------------------------------------------


agrees that Lender's Lien in the Collateral continues in full force and effect
as security for all of the Obligations, including, without limitation, all of
the Obligations of Borrower under and in respect of the Revolving Credit Loans,
the Term Loan and the Second Term Loan and (f) releases Lender from any and all
liability for any action taken (or omitted to be taken) by Lender in connection
with the Loan Agreement or pursuant thereto through the date of this Amendment.

        15.    Governing Law.    This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to the principles thereof regarding conflicts of laws.

        16.    Costs and Expenses.    Borrower agrees to pay upon request all
costs and expenses of Lender in connection with the preparation, execution,
delivery and enforcement of this Amendment and all other Loan Documents executed
in connection herewith, the closing hereof, and any other transactions
contemplated hereby, including the reasonable fees and out-of-pocket expenses of
Lender's legal counsel.

        17.    Entire Agreement.    This Amendment constitutes the entire
agreement between Borrower and Lender relative to the subject matter hereof, and
supersedes and replaces any understanding or agreement, oral or written, in
conflict therewith.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, Borrower and Lender have set their hands, effective
as of the Amendment Date.

    "BORROWER"
 
 
INTRADO INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
INTRADO COMMUNICATIONS INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
INTRADO COMMUNICATIONS OF VIRGINIA INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------


 
 
"LENDER"
 
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------



QuickLinks


FOURTH AMENDMENT
